Exhibit 10.4 

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into
effective as of April 3, 2014, by and between Wireless Ronin Technologies, Inc.,
a Minnesota corporation with a place of business at Baker Technology Plaza, 5929
Baker Road, Suite 475, Minnetonka, Minnesota 55345 (the “Company”), and John
Walpuck, a resident of the State of California (“Executive”).

 

BACKGROUND

 

The Company desires to employ the Executive as its Chief Financial Officer and
Chief Operating Officer, and Executive desires to accept such employment. Among
other things, this Agreement provides for base compensation for Executive, a
term of employment and severance payments in certain circumstances.

 

In consideration of the foregoing, the Company and Executive hereby agree as
follows:

 

Article 1
EMPLOYMENT

 

1.01 The Company hereby agrees to employ Executive subject to and pursuant to
the terms of this Agreement, and Executive agrees to such employment as the
Company’s Chief Financial Officer and Chief Operating Officer, and shall hold
such titles under the terms of this Agreement. The parties anticipate that
Executive will initially perform his services primarily at the Company’s current
executive offices in Minnetonka, Minnesota, but that Executive shall also travel
on business as advisable and at times work remotely, with the expectation that
Executive will use his good-faith business judgment to determine the appropriate
locations to effectively perform his services.

 

1.02 Executive shall generally have the authority, responsibilities, and such
duties as are customarily performed by the chief financial officer and chief
operating officer of a public company of similar size and industry. Executive
shall also render such additional services and duties within the scope of
Executive’s experience and expertise as may be reasonably requested of him from
time to time by the Board of Directors of the Company (the “Board”).
Furthermore, the Board may from time to time in its discretion redefine the
duties and responsibilities of Executive as it determines the needs of the
Company require, so long as such duties are generally consistent with the
Executive’s title.

 

1.03 Executive shall report to the Board or any committee thereof as the Board
shall direct, and shall generally be subject to the direction, orders, and
advice of the Board.

 

Article 2
BEST EFFORTS OF EXECUTIVE

 

2.01 Executive shall use his best efforts, judgment, and abilities in the
performance of his duties, services and responsibilities for the Company.

 



1

 

 

2.02 During the term of his employment, Executive shall devote substantially all
of his business time and attention (other than during periods of vacation,
illness or disability) to the business of the Company and its subsidiaries and
affiliates and shall not engage in any substantial activity inconsistent with
the foregoing, whether or not such activity shall be engaged in for pecuniary
gain, unless approved by the Board. Notwithstanding the foregoing, Executive may
manage his personal investments, engage in educational, charitable or other
community activities, and business advisory capacities as long as such
activities do not pose an actual or apparent conflict of interest and do not
interfere with Executive’s performance of his duties under this Agreement.
Executive represents that any outside professional activities with which he is
currently involved or reasonably expects to become involved do not conflict with
the business and affairs of the Company or interfere with Executive’s
performance of his duties hereunder.

 

Article 3
TERM AND NATURE OF EMPLOYMENT

 

3.01 Executive’s employment on the basis described in this Agreement shall
commence April 3, 2014, and will terminate on the one-year anniversary of that
date unless terminated earlier as described in this Agreement. Neither the
Company nor Executive shall be obligated to extend the term of this Agreement.
However, the initial one-year term shall automatically be extended for
successive one-year periods unless the Company or Executive elects not to do so
by giving written notice to the other not less than 90 days prior to the end of
the then-current term.

 

3.02 The terms and conditions of this Agreement may be amended from time to time
with the consent of the Company and Executive. All such amendments shall be
effective when memorialized by a written agreement between the Company and
Executive, following approval by the Board or the Board’s Compensation Committee
(the “Committee”). Executive’s employment with the Company shall at all times be
on an “at will” basis, meaning that either Executive or the Company may
terminate the employment relationship at any time for any reason or no reason;
provided, however, that Executive may be entitled to certain compensation upon
termination to the extent provided in Section 6.03.

 

Article 4
COMPENSATION AND BENEFITS

 

4.01 During the initial term of employment, Executive shall be paid a base
salary at an annualized rate of $240,000 per year (“Base Salary”), payable in
accordance with the Company’s established payroll periods, and reduced by all
deductions and withholdings required by law and as otherwise specified by
Executive. The Board or Committee agrees to review Executive’s performance and
compensation in 2015 and annually thereafter. Executive’s Base Salary may be
increased (but not decreased) in the sole discretion of the Board or Committee;
provided, however, that Executive’s Base Salary may be reduced in connection
with compensation reductions applied to all other senior executives of the
Company.

 



2

 

 

4.02 During the term of employment, and in addition to payments of Base Salary
set forth above, Executive shall be eligible to participate in the
performance-based cash bonus (e.g., the 2014 Senior Management Bonus Plan) or
equity award plan for senior executives of the Company, at the same relative
cash bonus levels as the CEO, based upon achievement of individual and/or
Company goals established by the Board or Committee.

 

4.03 During the term of employment, Executive shall be entitled to participate
in employee benefit plans, policies, programs, perquisites and arrangements, as
the same may be provided and amended from time to time, that are provided
generally to similarly situated executive employees of the Company, to the
extent Executive meets the eligibility and other requirements for any such plan,
policy, program, perquisite or arrangement. If Executive elects to not
participate in the same health and dental insurance program of the Company that
is offered to and participated in by the Company’s Chief Executive Officer, if
any, then the Company will pay to Executive in cash that portion of the amount
paid by the Company for the health and dental benefits of the Chief Executive
Officer, which is equal to the proportion that Executive’s then-current Base
Salary bears to the then-current base salary amount paid to the Chief Executive
Officer.

 

4.04 The Company shall reimburse Executive for all reasonable business expenses
incurred by Executive in carrying out Executive’s duties, services, and
responsibilities under this Agreement, subject to Executive’s compliance with
generally applicable policies, practices and procedures of the Company (as the
same may be changed from time to time) with respect to reimbursement for, and
submission of expense reports, receipts or similar documentation of, such
expenses.

 

Article 5
VACATION AND LEAVE OF ABSENCE

 

5.01 Executive shall be entitled to 17 business days of paid time off (“PTO”)
for each 12 months of employment, in addition to the Company’s normal holidays.
PTO includes sick days in excess of three sick days per calendar year provided
by the Company’s current sick leave policy, as well as leaves of absences and
vacations. PTO will be scheduled after taking into account the Executive’s
duties and obligations at the Company. PTO and sick leave and all other leaves
of absence will be taken in accordance with the Company’s stated personnel
policies and upon agreement with the Chief Executive Officer or the Board. Upon
termination or expiration of the Executive’s employment, Executive shall be
entitled to compensation for any accrued, unused PTO time in accordance with the
Company’s PTO policy as of date of termination.

 

Article 6
TERMINATION

 

6.01 The Company may terminate Executive’s employment at any time, with or
without Cause (as defined in Section 6.07), upon written notice to Executive.
For the purposes of this Agreement, an election by the Company not to extend
employment pursuant to Section 3.01 shall be deemed a termination without Cause.

 



3

 

 

6.02 Executive’s employment will terminate as of the date of the death or
Disability of the Executive. “Disability” shall mean a determination by the
Board that Executive is unable to perform the essential functions of his job
under this Agreement due to illness, injury, or other condition of a physical or
psychological nature, with or without a reasonable accommodation for a period of
90 days in any 12-month period. Such determination shall be made in good faith
by the Board, the decision of which shall be conclusive and binding. For
clarity, the essential function of Executive’s job specifically include, but are
not limited to, Executive’s consistent performance of his obligations under
Sections 1.02, 2.01, and 2.02 of this Agreement.

 

6.03 On any termination of employment, Executive will be entitled to receive:

 

(a)Base Salary for services performed through the date of such termination,
payable on a pro-rated basis at the end of the month in which termination
occurs;

 

(b)accrued and unpaid PTO in accordance with Article 5

 

(c)any interest that Executive may have as a terminated employee in the
Company’s 401(k) plan or other plans in which he participated, but only as
required or permitted under the terms of such plans; and

 

(d)a pro-rated portion of any bonus otherwise due under Section 4.02 above,
provided such payment is consistent with the terms of such bonus plan. Any such
bonus will be pro-rated based upon the number of full months Executive worked in
the calendar year in which any such bonus was earned.

 

If (x) Executive terminates Executive’s employment for Good Reason, (y) the
Company terminates Executive’s employment without Cause, or (z) Executive is an
active and full-time employee at the time of a Change in Control (as defined in
Section 6.09) and Executive’s employment is terminated within 12 months after
the Change in Control for any reason (including Good Reason) other than death,
Disability or Cause, then, in addition to the amounts set forth in (a), (b), and
(c) above, Executive will be paid an amount equal to six months of his Base
Salary, less customary withholdings; provided, however, that Executive will be
paid an amount equal to 12 months of his Base Salary, less customary
withholdings, if a termination giving rise to Executive’s right to severance
payments hereunder occurs after the one-year anniversary of this Agreement. Such
Base Salary will be paid in equal monthly installments, subject to Article 7 of
this Agreement. In addition, if Executive is eligible to and elects to continue
medical coverage from the Company as provided by law (commonly referred to as
COBRA), and continues to pay Executive’s portion of the monthly medical
insurance premiums, the Company will continue to pay the Company’s portion of
the monthly medical insurance premiums paid at the time of termination for COBRA
coverage for Executive and his eligible dependents for a period of one year
after termination of employment.

 

Upon a termination for any other reason, including a voluntary resignation
without Good Reason or a termination for Cause, Executive will receive only the
amounts set forth in (a), (b) (c) and (d) above.

 



4

 

 

Notwithstanding the foregoing, all pay and benefits to Executive upon
termination will be conditioned on Executive signing and not rescinding a
conventional separation agreement and mutual release in substantially the form
previously used by the Company (if applicable) , which agreement shall include,
at a minimum, a full and general release of all claims (including
employment-related claims ) to the greatest extent allowed by applicable law, a
covenant not to sue, and an agreement to be reasonably available for
consultation and assistance to the Company during any period in which severance
is paid, and an agreement to return to the Company all Company property and
copies thereof in any form or media.

 

6.04 During the term of his employment and for 12 months after the date of
Executive’s termination of employment, (i) Executive shall not, directly or
indirectly, make or publish any disparaging statements (whether written or oral)
regarding the Company or any of its then-affiliated companies or businesses, or
the affiliates, directors, officers, agents, principal shareholders or customers
of any of them and (ii) the Company’s directors and officers shall not directly
or indirectly, make or publish any disparaging statements (whether written or
oral) regarding Executive. Information which a Company director or officer or
Executive is required to make or disclose regarding the other to comply with
laws or regulations, or makes in a pleading on the advice of litigation counsel,
and information which a Company director or officer needs to disclose for
legitimate business reasons (for example disclosure to the Company’s insurers or
business associates), shall not constitute a disparaging statement.

 

6.05 Upon any termination of Executive’s employment with the Company, Executive
will immediately return to the Company all equipment, property and documents of
the Company, including, specifically all property and documents containing any
Confidential Information (as defined in Section 8.01).

 

6.06 Upon any termination of Executive’s employment with the Company, Executive
shall be deemed to have resigned from all other positions he then holds as an
officer, employee or director or other independent contractor of the Company or
any of its subsidiaries or affiliates, unless otherwise agreed by the Company
and Executive in writing, and Executive will execute all documents reasonably
requested of him to confirm such resignations.

 

6.07 Any of the following events shall constitute “Cause”:

 

(a)any conviction or nolo contendere plea by Executive to a felony, gross
misdemeanor, a misdemeanor involving moral turpitude, or any conduct by
Executive that has or can reasonably be expected to have a detrimental effect on
the Company or its image, or the image or reputation of its management, the
Company’s customers, or its employees;

 

(b)any act of material misconduct involving dishonesty which is injurious to the
Company, any willful or gross negligence in the performance of duties, or any
breach of fiduciary or other duty with respect to the Company;

 

(c)any material breach of this Agreement or of the Company’s published or
written rules, codes or polices; provided, however, that such breach shall not
constitute Cause if Executive cures or remedies such breach within 15 days after
written notice to Executive, without material harm or loss to the Company,
unless (i) such breach is part of a pattern of chronic breaches of the same,
which may (but shall not be required to) be evidenced by a report or warning
letter given by the Company to Executive; or (ii) such breach is of a nature
that is not curable, including situations where the harm or loss to the Company
has already occurred or can reasonably be expected to occur and cannot be
eliminated by such cure;

 



5

 

 

(d)any act of insubordination by Executive; provided, however, an act of
insubordination by Executive shall not constitute Cause if Executive cures or
remedies such insubordination within 15 days after written notice to Executive,
without material harm or loss to the Company, unless (i) such insubordination is
a part of a pattern of chronic insubordination, which may be evidenced by a
report or warning letter given by the Company to Executive; or (ii) such
insubordination is of a nature that it is not curable, including situations
where the harm or loss to the Company has already occurred or can reasonably be
expected to occur and cannot be eliminated by such cure;

 

(e)any disclosure of any Company trade secret or Confidential Information other
than for the legitimate business purposes of the Company or as required by law,
or conduct constituting unfair competition with respect to the Company,
including intentionally inducing a party to breach a contract with the Company;
or

 

(f)a willful violation of federal or state securities laws or employment laws.

 

In making such determination of Cause, the Board shall act in good faith and
give Executive a reasonably detailed written notice in advance of the
termination. A resolution providing for the termination of Executive’s
employment for Cause must be approved by a majority of the members of the Board;
provided, however, that if Executive is a member of the Board, he shall not vote
on the resolution shall not be deemed to be a member of the Board for purposes
of whether a majority of its members have approved such termination. Executive’s
employment shall be deemed terminated for Cause upon the approval by the Board
of a resolution terminating Executive’s employment for Cause unless a later time
or date is specified. For purposes of this Agreement, no act or failure by the
Executive shall be considered “willful” if such act is done by Executive in good
faith in the belief that such act is or was lawful and in the best interest of
the Company or one or more of its businesses. In the event of a termination for
Cause, and not withstanding any contrary provision otherwise stated, Executive
shall receive only those amounts set forth in Section 6.03(a), (b) (c) and (d).

 



6

 

 

6.08 Executive may terminate his employment upon 60 days prior written notice to
the Company for Good Reason. For purposes of this Agreement, “Good Reason” means
any of the following events or actions taken by the Company without Cause, and
without circumstances existing that would constitute Cause:

 

(a)the Company or any of its subsidiaries reduces Executive’s Base Salary, or
otherwise changes benefits provided to Executive under compensation and benefit
plans, arrangements, policies and procedures to be as a whole materially less
favorable to Executive, other than reductions in Base Salary permitted under
Section 4.01;

 

(b)without Executive’s express written consent, the Company or any of its
subsidiaries significantly reduces Executive’s job authority and responsibility,
except as permitted under Section 1.02;

 

(c)without Executive’s express written consent, the Company or any of its
subsidiaries requires Executive to change the location of Executive’s job or
office, to a location more than 50 miles from the location of Executive’s job or
office immediately prior to such required change;

 

(d)a successor company fails or refuses to assume the Company’s obligations
under this Agreement; or

 

(e)the Company or any successor company breaches any of the material provisions
of this Agreement.

 

If Executive intends to terminate this Agreement for Good Reason, Executive must
give not less than 60 days prior written notice to the Company of the facts or
events giving rise to Good Reason.. The Company shall, within such 60-day notice
period, have the right to cure or remedy events or any action or event
constituting “Good Reason” within the meaning of this Section 6.08. The failure
to give such notice shall be deemed a waiver of the right to terminate this
Agreement for Good Reason based on such fact or event.

 

6.09 For purposes of this Agreement, “Change of Control” shall mean any one of
the following:

 

(a)an acquisition by any individual, entity or group, within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934
(the “Exchange Act”), of 50% or more of either: (1) the then-outstanding common
stock of the Company (the “Stock”); or (2) the combined voting power of the
Company’s outstanding voting securities, immediately after such acquisition,
entitled to vote generally in the election of directors; provided, however, that
the following acquisitions shall not constitute a Change of Control and shall be
disregarded in determining whether any Change of Control shall have occurred:
(i) any acquisition of Stock or other securities directly from the Company; (ii)
any acquisition of Stock or other securities by the Company or any subsidiary;
(iii) any acquisition of Stock or other securities by the trustee or other
fiduciary of any employee benefit plan or trust sponsored by the Company or any
subsidiary; or (iv) any acquisition of Stock or other securities by any
corporation with respect to which, immediately after such acquisition, more than
50% of the Stock or other securities is beneficially owned by substantially all
of the individuals and entities who were beneficial owners of Stock and other
securities of the Company immediately prior to such acquisition in substantially
similar proportions immediately before and after such acquisition;

 



7

 

 

(b)approval by the shareholders of the Company of a reorganization, merger,
consolidation, liquidation, dissolution, sale or statutory exchange of Stock
which changes the beneficial ownership of Stock and other securities so that
after the immediately previous owners of 50% of the Stock and other voting
securities do not own 50% of the Stock and other voting securities either
legally or beneficially;

 

(c)the sale, transfer or other disposition of all or substantially all of the
Company’s assets in a transaction with a third party, other than in connection
with a joint venture or similar transaction, as reasonably determined by the
Board; or

 

(d)a merger of the Company with another entity after which the pre-merger
shareholders of the Company own less than 50% of the issued and outstanding
voting securities of the surviving corporation.

 

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to
occur with respect to Executive if the acquisition of a 50% or greater interest
is by a group that includes Executive, nor shall it be deemed to occur if at
least 50% of the voting securities of the Company owned before the occurrence
are beneficially owned subsequent to the occurrence by a group that includes
Executive.

 

6.10 The provisions of Sections 6.04, 6.05 and 6.06 shall survive the
termination of this Agreement.

 

Article 7
SEVERANCE PAYMENT
LIMITATIONS UNDER CODE SECTION 409A

 

7.01 Notwithstanding any other provision of this Agreement, the Company and
Executive intend that any payments, benefits or other provisions applicable to
this Agreement comply with the payout and other limitations and restrictions
imposed under Section 409A of the Internal Revenue Code (“Section 409A”), as
clarified or modified by guidance from the U.S. Department of Treasury or the
Internal Revenue Service—in each case if and to the extent Section 409A is
otherwise applicable to this Agreement and such compliance is necessary to avoid
the penalties otherwise imposed under Section 409A. In this regard, the Company
and Executive agree that the payments, benefits and other provisions applicable
to this Agreement, and the terms of any deferral and other rights regarding this
Agreement, shall be deemed modified if and to the extent necessary to comply
with the payout and other limitations and restrictions imposed under Section
409A, as clarified or supplemented by guidance from the U.S. Department of
Treasury or the Internal Revenue Service—in each case if and to the extent
Section 409A is otherwise applicable to this Agreement and such compliance is
necessary to avoid the penalties otherwise imposed under Section 409A.

 



8

 

 

7.02 The Company may withhold from any amounts payable under this Agreement all
federal, state, city or other taxes, and other amounts required by applicable
law to be withheld by the Company.

 

7.03 The provisions of this Article 7 will be deemed to survive the termination
of this Agreement for the purposes of satisfying the obligations of the Company
and Executive hereunder.

 

7.04 Notwithstanding any provision in this Agreement to the contrary, the total
severance benefit payable to the Executive during the first six months following
the Executive’s termination of employment shall not exceed the lesser of two
times the Executive’s annual compensation or the amount specified in Section
409A. Any amounts that cannot be paid because of this limitation shall be paid
in a lump sum on the first day of the seventh month following the Executive’s
termination of employment. The remaining amount shall be paid in installments
for the duration of the non-compete period. Notwithstanding the above, if
Executive terminates employment for Good Reason, and such termination of
employment does not constitute an “involuntary termination of employment” under
Section 409A, then no payment shall be made until the first day of the seventh
month following the Executive’s termination of employment. Any amounts that
cannot be paid because of this limitation shall be paid in a lump sum on the
first day of the seventh month following Executive’s termination of employment.

 

Article 8
NONDISCLOSURE AND INVENTIONS

 

8.01 Except as permitted or directed by the Company or as may be required in the
proper discharge of Executive’s employment hereunder, Executive shall not,
during his employment or at any time thereafter, divulge, furnish or make
accessible to anyone or use in any way any Confidential Information.
“Confidential Information” means any information or compilation of information
regarding the Company or its subsidiaries or affiliates that the Executive
learns or develops during the course of his/her employment that is not generally
known by persons outside the Company (whether or not conceived, originated,
discovered, or developed in whole or in part by Executive). “Confidential
Information” includes but is not limited to the following types of information
and other information of a similar nature (whether or not reduced to writing),
all of which Executive agrees constitutes the valuable trade secrets: research,
designs, development, know how, computer programs and processes, marketing plans
and techniques, existing and contemplated products and services, potential and
actual customer and product names and related information, prices, sales,
inventory, personnel, computer programs and related documentation, technical and
strategic plans, and finances. “Confidential Information” also includes any
information of the foregoing nature that the Company treats as proprietary or
designates as Confidential Information, whether or not owned or developed by the
Company. “Confidential Information” does not include information that (a) is or
becomes generally available to the public through no fault of Executive, (b) was
known to Executive prior to its disclosure by the Company, as demonstrated by
files in existence at the time of the disclosure, (c) becomes known to
Executive, without restriction, from a source other than the Company, without
breach of this Agreement by Executive and otherwise not in violation of the
Company’s rights, or (d) is explicitly approved for release by written
authorization of the Company.

 



9

 

 

8.02 Executive acknowledges and agrees that all inventions, innovations,
improvements, developments, methods, designs, trade secrets, analyses, drawings,
reports and all similar related information (whether or not patentable) which
relate to the Company’s or any of its subsidiaries’ actual or anticipated
business, research and development or existing products or services and which
are conceived, developed or made by Executive while employed by the Company or
any of its subsidiaries (“Work Product”) belong to the Company or such
subsidiary. Executive shall promptly disclose such Work Product to the Board
and, at the Company’s expense, perform all actions reasonably requested by the
Board (whether during or after employment by the Company) to establish and
confirm such ownership (including, without limitation, assignments, consents,
powers of attorney and other instruments). For purposes of this Agreement, any
Work Product or other discoveries relating to the business of the Company or any
subsidiaries on which Executive files or claims a copyright or files a patent
application, during the Term of this Agreement , shall be presumed to be Work
Product conceived or developed by Executive in whole or in part during the term
of his employment with the Company, subject to proof to the contrary by good
faith, written and duly corroborated records establishing that such Work Product
was conceived and made following termination of employment.

 

Notwithstanding the foregoing, the Company advises Executive, and Executive
understands and agrees, that the foregoing does not apply to inventions or other
discoveries for which no equipment, supplies, facility or trade secret
information of the Company was used and that was developed entirely on
Executive’s own time, and (a) that does not relate (i) directly to the Company’s
business or (ii) to the Company’s actual or demonstrably anticipated business
research or development, or (b) that does not result from any work performed by
Executive for the Company.

 

8.03 In the event of a breach or threatened breach by Executive of the
provisions of this Article 8, the Company shall be entitled to an injunction
restraining Executive from directly or indirectly disclosing, disseminating,
lecturing upon, publishing or using such confidential, trade secret or
proprietary information (whether in whole or in part) and restraining Executive
from rendering any services or participating with any person, firm, corporation,
association or other entity to whom such knowledge or information (whether in
whole or in part) has been disclosed, without the posting of a bond or other
security. Nothing herein shall be construed as prohibiting the Company from
pursuing any other equitable or legal remedies available to it for such breach
or threatened breach, including the recovery of damages from Executive.

 

8.04 Executive agrees that all notes, data, reference materials, documents,
business plans, business and financial records, computer programs, and other
materials that in any way incorporate, embody, or reflect any of the
Confidential Information, whether prepared by Executive or others, are the
exclusive property of the Company, and Executive agrees to forthwith deliver to
the Company all such materials, including all copies or memorializations
thereof, in Executive’s possession or control, whenever requested to do so by
the Company, and in any event, upon termination of Executive’s employment with
the Company.

 



10

 

 

8.05 The Executive understands and agrees that any violation of this Article 8
while employed by the Company may result in immediate disciplinary action by the
Company, including termination of employment for Cause.

 

8.06 The provisions of this Article 8 shall survive termination of this
Agreement indefinitely.

 

Article 9
NON-COMPETITION, NON-INTERFERENCE AND NON-SOLICITATION

 

9.01 In further consideration of the compensation and benefits that have been
provided to Executive and will be provided to Executive hereunder, Executive
acknowledges that in the course of his employment with the Company he will
become familiar with Confidential Information and that his services have been
and will be of a special, unique and extraordinary value to the Company, and
therefore, Executive agrees that, during the period of his employment, and for a
period of one year following the termination of Executive’s employment with the
Company, he shall not directly or indirectly own any interest in, manage,
control, participate in, consult with, render services for, or in any manner
engage in any business competing with the business of the Company, its
subsidiaries or affiliates, as defined below, and as such businesses exist or
are developing during the period of his employment, within any geographical area
in which the Company or its subsidiaries or affiliates engage or have defined
plans to engage in such businesses. Nothing herein shall prevent Executive from
being a passive owner of not more than 2% of the outstanding stock of any class
of a corporation which is publicly traded, so long as Executive has no
participation in the business of such corporation. For the purposes of this
Agreement, “business” or “business of the Company” means, with respect to and
including the Company and its subsidiaries or affiliates, the design,
development, marketing and sale of digital signage products and solutions.

 

9.02 Executive agrees that during the term of his employment and for a period of
one year after the termination of Executive’s employment he will not directly or
indirectly (i) in any way interfere or attempt to interfere with the Company’s
relationships with any of its current or potential customers, vendors,
investors, business partners, or (ii) solicit for employment any of the
Company’s employees, including those who were employees at the Company during
the 12 months prior to Employee’s termination at the Company, on behalf of any
other entity, whether or not such entity competes with the Company.

 

9.03 Executive agrees that breach by him of the provisions of this Article 9
will cause the Company irreparable harm that is not fully remedied by monetary
damages. In the event of a breach or threatened breach by Executive of the
provisions of this Article 9, the Company shall be entitled to an injunction
restraining Executive from directly or indirectly competing or recruiting as
prohibited herein, without posting a bond or other security, and, if the Company
is successful in establishing a breach, to its reasonable attorneys’ fees and
costs. Nothing herein shall be construed as prohibiting the Company from
pursuing any other equitable or legal remedies available to it for such breach
or threatened breach, including the recovery of damages from Executive.

 



11

 

 

9.04 Executive understands and agrees that any violation of this Article 9 while
employed by the Company may result in immediate disciplinary action by the
Company, including termination of employment for Cause.

 

9.05 Executive acknowledges that the covenants in this Article 9 have been
conditions of, and were incidents to, his initial employment, and that these
covenants are supported by additional and adequate consideration and are fully
enforceable in accordance with their terms.

 

9.06 The obligations contained in this Article 9 shall survive the termination
of this Agreement as described in this Article 9.

 

Article 10
MISCELLANEOUS

 

10.01 Governing Law. This Agreement shall be governed and construed according to
the laws of the State of Minnesota without regard to conflicts-of-law
provisions. The Company and Executive agree that if any action is brought
pursuant to this Agreement that is not otherwise required to be resolved by
arbitration pursuant to Section 10.06, such dispute shall be resolved only in
the District Court of Hennepin County, Minnesota, or the United States District
Court for Minnesota, and each party hereto unconditionally (a) submits for
itself in any proceeding relating to this Agreement, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive jurisdiction of
the Hennepin County, Minnesota District Courts or the United States Federal
District Court for Minnesota, and agrees that all claims in respect to any such
proceeding shall be heard and determined in Hennepin County, Minnesota District
Court or, to the extent permitted by law, in such federal court, (b) consents
that any such proceeding may and shall be brought in such courts and waives any
objection that it may now or thereafter have to the venue or jurisdiction of any
such proceeding in any such court or that such proceeding was brought in an
inconvenient court and agrees not to plead or claim the same; (c) waives all
right to trial by jury in any proceeding (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement, or its performance
under or the enforcement of this Agreement; (d) agrees that service of process
in any such proceeding may be effected by mailing a copy of such process by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to such party at its address as provided in Section 10.08; and
(e) agrees that nothing in this Agreement shall affect the right to effect
service of process in any other manner permitted by the laws of the State of
Minnesota.

 

10.02 Successors. This Agreement is personal to Executive and Executive may not
assign or transfer any part of his rights or duties hereunder, or any
compensation due to him hereunder, to any other person or entity. This Agreement
may be assigned by the Company. The Company shall require any successor or
assignee, whether direct or indirect, by purchase, merger, consolidation or
otherwise, of all or substantially all the business or assets of the Company,
expressly and unconditionally to assume and agree to perform the Company’s
obligations under this Agreement, in the same manner and to the same extent that
the Company would be required to perform if no such succession or assignment had
taken place. In such event, the term “Company,” as used in this Agreement, shall
mean the Company as defined above and any successor or assignee to its business
or assets that by reason hereof becomes bound by the terms and provisions of
this Agreement.

 



12

 

 

10.03 Waiver. The waiver by the Company of the breach or nonperformance of any
provision of this Agreement by Executive will not operate or be construed as a
waiver of any future breach or nonperformance under any such provision or any
other provision of this Agreement or any similar agreement with any other
Executive

 

10.04 Entire Agreement; Modification. This Agreement supersedes, revokes and
replaces any and all prior oral or written understandings, if any, between the
parties relating to the subject matter of this Agreement. The parties agree that
this Agreement: (a) is the entire understanding and agreement between the
parties; and (b) is the complete and exclusive statement of the terms and
conditions thereof, and there are no other written or oral agreements in regard
to the subject matter of this Agreement. Except for modifications described in
Section 1.02, 3.01 and 4.01, this Agreement shall not be changed or modified
except by a written document signed by the parties hereto.

 

10.05 Severability and Blue Penciling. To the extent that any provision of this
Agreement shall be determined to be invalid or unenforceable as written, the
validity and enforceability of the remainder of such provision and of this
Agreement shall be unaffected. If any particular provision of this Agreement
shall be adjudicated to be invalid or unenforceable, the Company and Executive
specifically authorize the tribunal making such determination to edit the
invalid or unenforceable provision to allow this Agreement, and the provisions
thereof, to be valid and enforceable to the fullest extent allowed by law or
public policy.

 

10.06 Arbitration. Any dispute, claim or controversy arising under this
Agreement shall, at the request of any party hereto be resolved by binding
arbitration in Hennepin County, Minnesota by a single arbitrator selected by the
Company and Executive, with arbitration governed by The United States
Arbitration Act (Title 9, U.S. Code); provided, however, that a dispute, claim
or controversy shall be subject to adjudication by a court in any proceeding
against the Company or Executive involving third parties (in addition to the
Company or Executive). Such arbitrator shall be a disinterested person who is
either an attorney, retired judge or labor relations arbitrator. In the event
the Company and Executive are unable to agree upon such arbitrator, the
arbitrator shall, upon petition by either the Company or Executive, be
designated by a judge of the Hennepin County District Court. The arbitrator
shall have the authority to make awards of damages as would any court in
Minnesota having jurisdiction over a dispute between employer and Executive,
except that the arbitrator may not make an award of exemplary damages or
consequential damages. In addition, the Company and Executive agree that all
other matters arising out of Executive’s employment relationship with the
Company shall be arbitrable, unless otherwise restricted by law.

 

(a)In any arbitration proceeding, each party shall pay the fees and expenses of
its or his own legal counsel.

 

(b)The arbitrator, in his or her discretion, shall award legal fees and expenses
and costs of the arbitration, including the arbitrator’s fee, to a party who
substantially prevails in its claims in such proceeding.

 

(c)Notwithstanding this Section 10.06, in the event of alleged noncompliance or
violation, as the case may be, of Articles 8 or 9 of this Agreement, the Company
may, at its discretion, alternatively apply to a court of competent jurisdiction
for a temporary restraining order, injunctive and/or such other legal and
equitable remedies as may be appropriate.

 



13

 

 

10.07 Legal Fees. If any contest or dispute shall arise between the Company and
Executive regarding any provision of this Agreement, and such dispute results in
court proceedings or arbitration, a party that prevails with respect to a claim
brought and pursued in connection with such dispute shall be entitled to recover
its legal fees and expenses reasonably incurred in connection with such dispute.
Such reimbursement shall be made as soon as practicable following the resolution
of the dispute (whether or not appealed) to the extent a party receives
documented evidence of such fees and expenses.

 

10.08 Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or sent by certified mail, return
receipt requested, postage prepaid, addressed to Executive at his residence
address appearing on the records of the Company and to the Company at its
then-current executive offices to the attention of the Chief Executive Officer
or Board. All notices and communications shall be deemed to have been received
on the date of delivery thereof or on the third business day after the mailing
thereof, except that notice of change of address shall be effective only upon
actual receipt. No objection to the method of delivery may be made if the
written notice or other communication is actually received.

 

10.09 Survival. The provisions of this Article 10 shall survive the termination
of this Agreement, indefinitely.

 



* * * * * * *

 



14

 

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement to be
effective as of the date first set forth above.

 

  WIRELESS RONIN TECHNOLOGIES, INC.:           Scott Koller, Chief Executive
Officer       EXECUTIVE:           John Walpuck

   

Signature Page – Executive Employment Agreement
(John Walpuck)

 

 

15

 



 

